Exhibit 10.21
NEWFIELD EXPLORATION COMPANY
RESTRICTED STOCK UNIT AWARD AGREEMENT

                 
 
  Awardee        
 
           
Date of Award:
  February 4, 2010        
 
           
Vesting Dates:
           
 
           
First Vesting Date:
  February 4, 2011        
 
           
Second Vesting Date:
  February 4, 2012        
 
           
Third Vesting Date:
  February 4, 2013        
 
           
Number of Restricted Stock Units:
 
 
   

AWARD OF RESTRICTED STOCK UNITS
     The Compensation & Management Development Committee (the “Committee”) of
the Board of Directors of Newfield Exploration Company, a Delaware corporation
(the “Company”), pursuant to the Newfield Exploration Company 2009 Omnibus Stock
Plan (the “Plan”), hereby awards to you, the above-named awardee, effective as
of the Date of Award set forth above (the “Date of Award”), that number of
restricted stock units set forth above (the “Restricted Stock Units”), on the
following terms and conditions:
     The Restricted Stock Units shall be subject to the prohibitions and
restrictions set forth herein with respect to the sale or other disposition of
such Restricted Stock Units and the obligation to forfeit and surrender such
Restricted Stock Units to the Company (the “Forfeiture Restrictions”). The
Forfeiture Restrictions shall lapse as to the Restricted Stock Units that are
awarded hereby in accordance with the following schedule provided that your
employment with the Company and its direct and indirect wholly owned
subsidiaries has not terminated prior to the applicable lapse date:

  (a)   on the First Vesting Date, the Forfeiture Restrictions shall lapse as to
one-third of the Restricted Stock Units subject to this Agreement; and     (b)  
on each succeeding Vesting Date, the Forfeiture Restrictions shall lapse as to
an additional one-third of the Restricted Stock Units subject to this Agreement,
so that on the Third Vesting Date the Forfeiture Restrictions shall lapse as to
all of the Restricted Stock Units subject to this Agreement.

     If a Change of Control of the Company occurs, you die, become Disabled or
your employment terminates by reason of a Qualified Retirement, in each case,
before the Third Vesting Date, your rights to the Restricted Stock Units under
this Agreement will be determined as provided in the attached Terms and
Conditions (the “Terms and Conditions”).
     Upon the lapse of the Forfeiture Restrictions applicable to the Restricted
Stock Units, the Company shall issue to you one share of the Company’s Common
Stock, $.01 par value per share (the “Common Stock”), in exchange for each such
Restricted Stock Unit and thereafter you

 



--------------------------------------------------------------------------------



 



shall have no further rights with respect to such Restricted Stock Unit and such
shares of the Common Stock shall be transferable by you (except to the extent
that any proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of applicable federal or state securities law).
     If during the period in which you hold the Restricted Stock Units the
Company pays a dividend in shares of the Common Stock with respect to the
outstanding shares of the Common Stock, then the Company will increase the
Restricted Stock Units that have not then been exchanged by the Company for
shares of the Common Stock by an amount equal to the product of (a) the
Restricted Stock Units that have not been forfeited to the Company or exchanged
by the Company for shares of the Common Stock and (b) the number of shares of
the Common Stock paid by the Company per share of the Common Stock
(collectively, the “Stock Dividend Restricted Stock Units”). Each Stock Dividend
Restricted Stock Unit will be subject to same Forfeiture Restrictions and other
restrictions, limitations and conditions applicable to the Restricted Stock Unit
for which such Stock Dividend Restricted Stock Unit was awarded and will be
exchanged for shares of the Common Stock at the same time and on the same basis
as such Restricted Stock Unit.
     Notwithstanding any provisions of the Plan, shares of Common Stock shall be
transferred at the time(s) specified in this Agreement and the Terms and
Conditions.
     The Restricted Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (other than by
will or the applicable laws of descent and distribution). Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company shall
not be bound thereby. Any shares of Common Stock issued to you in exchange for
the Restricted Stock Units may not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws. You also agree that (a) the Company may refuse to cause the
transfer of any such shares of the Common Stock to be registered on the stock
register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares of the Common Stock.
     The shares of Common Stock that may be issued under the Plan are registered
with the Securities and Exchange Commission under a Registration Statement on
Form S-8.
     Capitalized terms that are not defined herein shall have the meaning
ascribed to such terms in the Plan or the Terms and Conditions.
     In accepting the award of the Restricted Stock Units you accept and agree
to be bound by all the terms and conditions of the Plan, this Agreement and the
Terms and Conditions.
NEWFIELD EXPLORATION COMPANY

 



--------------------------------------------------------------------------------



 



NEWFIELD EXPLORATION COMPANY
TERMS AND CONDITIONS

1.   TERMINATION OF EMPLOYMENT/CHANGE OF CONTROL. The following provisions will
apply in the event your employment with the Company and all direct and indirect
wholly owned subsidiaries (collectively, the “Company Group”) terminates, or a
Change of Control of the Company occurs prior to the Third Vesting Date under
the Restricted Stock Unit Award Agreement awarded to you (the “Agreement”):

1.1 Termination Generally. If your employment with the Company Group terminates
before the Third Vesting Date for any reason other than one of the reasons
described in Sections 1.2 through 1.5 below, the Forfeiture Restrictions then
applicable to the Restricted Stock Units shall not lapse and the number of
Restricted Stock Units then subject to the Forfeiture Restrictions shall be
forfeited to the Company on the date your employment terminates.
1.2 Change of Control. The impact of a Change of Control of the Company on the
Restricted Stock Units shall be determined under the provisions of this
Section 1.2 rather than under any provisions of the Plan dealing with vesting or
the lapse of forfeiture restrictions. If a Change of Control of the Company
occurs before the Third Vesting Date and you do not terminate employment with
the Company Group before the date the Change of Control of the Company occurs,
then all remaining Forfeiture Restrictions shall lapse on the date the Change of
Control of the Company occurs if the Change of Control of the Company qualifies
as a change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation, within the
meaning of the Internal Revenue Code of 1986, as amended and the final
Department of Treasury Regulations issued thereunder (“Section 409A”).
1.3 Disability. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if before the Third Vesting Date you incur
a Separation From Service due to your having incurred a Disability, then all
remaining Forfeiture Restrictions shall immediately lapse on the date you incur
a Separation From Service due to your Disability if you are not a Specified
Employee or on the date that is six months following your Separation From
Service if you are a Specified Employee; provided, however, that if you die
before the expiration of such six-month delay period (if applicable) then all
remaining Forfeiture Restrictions shall immediately lapse on the date of your
death. For purposes of this Section 1.3, you will be treated as having a
“Disability” if you (a) are unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (b) are, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company Group. For purposes of these Terms and Conditions,

1



--------------------------------------------------------------------------------



 



“Separation From Service” has the meaning ascribed to that term in Section 409A
and “Specified Employee” means a person who is, as of the date of the person’s
Separation From Service, a “specified employee” within the meaning of
Section 409A, taking into account any elections made and procedures established
in resolutions adopted by the Compensation & Management Development Committee of
the Board.
1.4 Death. Notwithstanding any other provision of the Agreement or these Terms
and Conditions to the contrary, if you die before the Third Vesting Date and
before you have otherwise terminated employment with the Company Group, all
remaining Forfeiture Restrictions shall immediately lapse on the date of the
termination of your employment due to death.
1.5 Qualified Retirement. Notwithstanding any other provision of the Agreement
or these Terms and Conditions to the contrary, if you incur a Separation From
Service as a result of your Qualified Retirement before the Third Vesting Date,
then the number of Restricted Stock Units issued to you under the Agreement
shall automatically be reduced (without further action by you and/or the
Company) on the date you incur a Separation From Service to that number of
Restricted Stock Units determined under the following formula (the “Retirement
Adjusted Restricted Stock Units”):
(1) multiplied by (2) divided by (3)
where (1) is the number of the Restricted Stock Units with respect to which
Forfeiture Restrictions would have otherwise lapsed on the next Vesting Date
following your Separation From Service due to Qualified Retirement, (2) is the
number of days, if any, that have elapsed (excluding the date of your Separation
From Service) since the most recent Vesting Date before the date you incur a
Separation From Service due to Qualified Retirement, and (3) is 365.
The excess of the Restricted Stock Units that were originally awarded to you
under the Agreement over the Retirement Adjusted Restricted Stock Units shall be
immediately forfeited on the date you incur a Separation From Service due to
Qualified Retirement. The Forfeiture Restrictions with respect to the Retirement
Adjusted Restricted Stock Units shall immediately lapse on the date you incur a
Separation From Service due to your Qualified Retirement if you are not a
Specified Employee or on the date that is six months following your Separation
From Service if you are a Specified Employee; provided, however, that if you die
before the expiration of such six-month delay period (if applicable) then all
remaining Forfeiture Restrictions shall immediately lapse on the date of your
death.
For purposes of this Section 1.5 “Qualified Retirement” means you (i) either are
(A) at least age 60 and sign a non-compete agreement (the form of which is
attached hereto as Exhibit A) that is effective until your reaching age 62 or
(B) are at least age 62, (ii) have at least 10 years of Qualified Service and
(iii) provide the Requisite Notice. “Qualified Service” means (i) your
continuous employment with (A) the Company or (B) a subsidiary of the Company
during the time that such subsidiary is, directly or indirectly, a wholly owned
subsidiary of the Company plus (b) any additional service credit granted to

2



--------------------------------------------------------------------------------



 



you (or a group of employees of which you are a member) by the Board. “Requisite
Notice” means (a) if you are an officer of the Company, at least six months
prior written notice to the Board or (b) otherwise, at least three months prior
written notice to the chief executive officer of the Company.

2.   PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Agreement, if you engage in a “Prohibited Activity,” as
described below, while employed by one or more members of the Company Group or
within two years after the date your employment with the Company Group
terminates, then your right to receive the shares of the Common Stock, to the
extent still outstanding at that time, shall be completely forfeited. A
“Prohibited Activity” shall be deemed to have occurred, as determined by the
Committee in its sole and absolute discretion, if you divulge any non-public,
confidential or proprietary information of the Company Group, but excluding
information that (a) becomes generally available to the public other than as a
result of your public use, disclosure, or fault, or (b) becomes available to you
on a non-confidential basis after your employment termination date from a source
other than a member of the Company Group prior to the public use or disclosure
by you, provided that such source is not bound by a confidentiality agreement or
otherwise prohibited from transmitting the information by a contractual, legal
or fiduciary obligation.   3.   TAX WITHHOLDING. To the extent that the receipt
of the Restricted Stock Units or the lapse of any forfeiture restrictions
results in income, wages or other compensation to you for any income, employment
or other tax purposes with respect to which the Company has a withholding
obligation, you shall deliver to the Company at the time of such receipt or
lapse, as the case may be, such amount of money as the Company may require to
meet its obligation under applicable tax laws or regulations, and, if you fail
to do so, the Company is authorized to withhold from any shares of Common Stock
issued under the Agreement or from any cash or stock remuneration or other
payment then or thereafter payable to you any tax required to be withheld by
reason of such taxable income, wages or compensation including (without
limitation) shares of the Common Stock sufficient to satisfy the withholding
obligation. No shares of Common Stock shall be withheld from the shares issued
under the Agreement in excess of the Company’s minimum statutory withholding
obligations (determined using the minimum statutory withholding rates required
by the relevant tax authorities, including your share of payroll taxes that are
applicable to such supplemental taxable income.)   4.   NONTRANSFERABILITY. The
Agreement is not transferable by you otherwise than by will or by the laws of
descent and distribution.   5.   CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The
existence of the Restricted Stock Units shall not affect in any way the right or
power of the Company or any company the stock of which is awarded pursuant to
the Agreement to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or its business, engage
in any merger or consolidation, issue any debt or equity securities, dissolve or
liquidate, or sell, lease, exchange or otherwise dispose of all or any part of
its assets or business, or engage in any other corporate act or proceeding.

3



--------------------------------------------------------------------------------



 



6.   RESTRICTED STOCK UNITS DO NOT AWARD ANY RIGHTS OF A STOCKHOLDER. You shall
not have the voting rights or any of the other rights, powers or privileges of a
holder of the Common Stock with respect to the Restricted Stock Units that are
awarded hereby. Only after a share of the Common Stock is issued in exchange for
a Restricted Stock Unit will you have all of the rights of a stockholder with
respect to such share of Common Stock issued in exchange for a Restricted Stock
Unit.   7.   EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall
be considered to be in the employment of the Company Group as long as you have
an employment relationship with the Company Group. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.   8.  
NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement, and
no provision of the Agreement shall be construed or interpreted to create an
employment relationship between you and any member of the Company Group or
guarantee the right to remain employed by any member of the Company Group for
any specified term.   9.   SECURITIES ACT LEGEND. If you are an officer or
affiliate of the Company under the Securities Act of 1933, you consent to the
placing on any certificate for the shares of the Common Stock issued under the
Agreement an appropriate legend restricting resale or other transfer of such
shares except in accordance with such Act and all applicable rules thereunder.  
10.   LIMIT OF LIABILITY. Under no circumstances will any member of the Company
Group be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan.   11.   FUNDING. You shall have no right,
title, or interest whatsoever in or to any assets of the Company or any
investments which the Company may make to aid it in meeting its obligations
under this Agreement. Your right to receive payments under this Agreement shall
be no greater than the right to an unsecured general creditor of the Company.  
12.   MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all
of the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between these Terms and Conditions and the Plan provisions,
the Plan provisions will control. The term “you” and “your” refer to the Awardee
named in the Agreement. Capitalized terms that are not defined herein shall have
the meanings ascribed to such terms in the Plan or the Agreement.

4



--------------------------------------------------------------------------------



 



EXHIBIT A
NON-COMPETE AGREEMENT
     THIS NON-COMPETE AGREEMENT (this “Agreement”) is dated as of [date of
Qualified Retirement] and is by and between Newfield Exploration Company, a
Delaware corporation (the “Company”) and ___, a retiring employee of the Company
(“Retiring Employee”).
RECITALS:
     WHEREAS, Retiring Employee has been granted the awards set forth on Annex A
hereto (the “Awards”) by the Company;
     WHEREAS, pursuant to the terms of the agreements governing the Awards (the
“Award Agreements”), Retiring Employee is entitled to certain benefits (the
“Retirement Benefits”) if Retiring Employee’s termination of employment with the
Company is by reason of a “Qualified Retirement” (as defined in each of the
Award Agreements); and
     WHEREAS, it is a condition to Retiring Employee being entitled to the
Retirement Benefits that Retiring Employee enter into a Non-Compete Agreement
substantially in the form of this Agreement;
     NOW, THEREFORE, in consideration of the premises, the Retirement Benefits
to be provided to Retiring Employee and the other covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Definitions; Rules of Construction.
     (a) Definitions. The following capitalized terms shall have the meaning
given to it below:
     “Affiliate” means, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person and, if
such specified Person is a natural person, the immediate family members of such
specified Person. “Control” (including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, as trustee or executor, as general
partner or manager, by contract or otherwise, including the ownership, directly
or indirectly, of securities having the power to elect a majority of the board
of directors or similar body governing the affairs of such Person.
     “Competing Business” means any business involved in the acquisition or
development of, or exploration for, crude oil or natural gas or any rights in or
with respect crude oil or natural gas within the Covered Area; provided,
however, that “Competing Business” shall not include

A-1



--------------------------------------------------------------------------------



 



any business that provides services solely to assist other Persons in the
acquisition or development of, or exploration for, crude oil or natural gas or
any rights in or with respect to crude oil or natural gas but does not itself
acquire or develop, or explore for, crude oil or natural gas or any rights in or
with respect to crude oil or natural gas within the Covered Area.
     “Covered Area” means (a) the United States of America and (b) any foreign
jurisdiction (i) in which the Company is operating or (ii) with respect to which
the Company is actively considering for operations, in the case of clause
(b) only, as of the date hereof.
     “Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.
     “Term” means the period commencing on the date hereof and ending on the
date on which Retiring Employee attains the age of 62.
     (b) Rules of Construction. For purposes of this Agreement (i) unless the
context otherwise requires, (A) “or” is not exclusive; (B) words applicable to
one gender shall be construed to apply to each gender; (C) the terms “hereof,”
“herein,” “hereby,” “hereto” and derivative or similar words refer to this
entire Agreement and (D) the term “Section” refers to the specified Section of
this Agreement, (ii) the Section and other headings and titles contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement, (iii) a reference to any Person
includes such Person’s successors and assigns.
     2. Non-Competition and Non-Solicitation. During the Term, Retiring Employee
covenants and agrees with the Company that Retiring Employee shall not, directly
or indirectly, individually, through an Affiliate or otherwise (including as an
officer, director, employee or consultant) own an interest or engage in,
participate with or provide any financial or other support, assistance or advice
to any Competing Business; provided, however, that Retiring Employee may
(i) when taken together with the ownership, directly or indirectly, of all of
his Affiliates, own, solely as an investment, up to 5% of any class of
securities of any Person if such securities are listed on any national
securities exchange or traded on the Nasdaq Stock Market so long as Retiring
Employee is not a director, officer, employee of, or analogously employed or
engaged by, such Person or any of such Person’s Affiliates or (ii) own
securities issued by the Company. In addition, Retiring Employee agrees that
during the Term he shall not, directly or indirectly: (1) interfere with the
relationship of the Company or any Affiliate of the Company, or endeavor to
entice away from the Company or any Affiliate of the Company, any individual or
entity who was or is a material customer or material supplier of, or who has
maintained a material business relationship with, the Company or its Affiliates,
(2) establish (or take preliminary steps to establish) a business with, or cause
or attempt to cause others to establish (or take preliminary steps to establish)
a business with, any employee or agent of the Company or any of its Affiliates,
if such business competes with or will compete with the Company or any of its
Affiliates, or (3) employ, engage as a consultant or adviser, or solicit
employment, engagement as a consultant or adviser, of any employee or agent of
the Company or any of its Affiliates, or cause or attempt to cause any
individual or entity to do any of the foregoing. Retiring Employee agrees that
the restrictions contained in this Section 2 are necessary to protect
confidential information the Company has provided to Retiring Employee.

A-2



--------------------------------------------------------------------------------



 



     3. Specific Performance; Injunctive Relief. Retiring Employee specifically
acknowledges and agrees that the Company, in providing the Retirement Benefits,
has relied on the agreements and covenants of Retiring Employee contained in
this Agreement and that the terms of this Agreement are reasonable and necessary
for the protection of the Company. Retiring Employee specifically acknowledges
and agrees that any breach or threatened breach by Retiring Employee of his or
her agreements and covenants contained herein would cause the Company
irreparable harm not compensable solely in damages. Retiring Employee further
acknowledges and agrees that it is essential to the effective enforcement of
this Agreement that Company be entitled to the remedies of specific performance,
injunctive relief and similar remedies and Retiring Employee agrees to the
granting of any such remedies upon a breach or threatened breach by Retiring
Employee of any of the terms hereof. The Company also shall be entitled to
pursue any other remedies (at law or in equity) available to it for any breach
or threatened breach of this Agreement, including the recovery of money damages.
     4. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. The parties agree to cooperate in any revision
of this Agreement that may be necessary to meet the requirements of law.
     5. Amendment; Modification; Waiver. No amendment or modification of the
terms or provisions of this Agreement shall be binding unless the same shall be
in writing and duly executed by the Company and Retiring Employee, except that
any of the terms or provisions of this Agreement may be waived in writing at any
time by the party that is entitled to the benefits of such waived terms or
provisions. No single waiver of any of the provisions of this Agreement shall be
deemed to or shall constitute, absent an express statement otherwise, a
continuous waiver of such provision or a waiver of any other provision hereof
(whether or not similar).
     6. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any covenant or agreement herein, nor shall any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. All rights and remedies existing under this Agreement are
cumulative with, and not exclusive of, any rights or remedies otherwise
available.
     7. No Effect on Retiring Employee’s Obligations. This Agreement shall in no
way affect any other duties or obligations Retiring Employee owes to the Company
by contract, law or otherwise.
     8. Legal Fees. If either party hereto institutes any legal proceedings
against the other for breach of any provision hereof, the losing party shall be
liable for the costs and expenses of the prevailing party, including without
limitation its reasonable attorneys’ fees.
     9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

A-3



--------------------------------------------------------------------------------



 



     10. Governing Law; Consent to Jurisdiction. This Agreement shall be
construed in accordance with and governed by the laws of the State of Texas
applicable to agreements made and to be performed wholly within that
jurisdiction.
[Signature page follows.]

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an authorized officer and Retiring Employee has executed this
Agreement, in each case, as of the day and year first above written.

            NEWFIELD EXPLORATION COMPANY
      By:           Name:           Title:           RETIRING EMPLOYEE
            [Retiring Employee]           

A-5